Filed 5/28/21 P. v. Watson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078635

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. CR131034)

 ANTHONY MARIO WATSON,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael T. Smyth, Judge. Affirmed.
         Anthony Watson, in pro. per.; and Mark D. Johnson, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 1992, Anthony Watson pleaded guilty to sale of a controlled
substance (Health & Saf. Code, § 11352). He was granted probation, which
was later revoked, and he was sentenced to prison.
      In 2020, Watson filed a petition for resentencing under Proposition 47

(Pen. Code,1 § 1170.18).
      The trial court denied the petition, finding Health and Safety Code
section 11352 did not qualify for reduction to a misdemeanor under
section 1170.18. The court also found Watson had been convicted of murder
in case No. CRN17643.
      Watson filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Watson the opportunity
to file his own brief on appeal. Watson has filed a supplemental brief which

we will discuss below.2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders),
counsel has identified the following possible issues that were considered in
evaluating the potential merits of this appeal:
      1. Was Watson entitled to have his conviction for sale of cocaine base
in violation of Health and Safety Code section 11352 designated a
misdemeanor?




1     All further statutory references are to the Penal Code unless otherwise
indicated.
2     The facts of the 1992 offense are not relevant to the review of this
order. We will omit a statement of facts.
                                       2
      2. Was it error for the trial court to deny the petition even though the
prosecutor did not establish Watson suffered a conviction for a disqualifying
offense before he was convicted for the offense at issue?
      In his supplemental brief, Watson argues he was entitled to
redesignation of his offense as a misdemeanor. He does not discuss the fact
that sale of cocaine base is not one of the offenses subject to Proposition 47
relief. Nor does Watson discuss his murder conviction. Instead, he simply
contends denial of his petition denies him equal protection and violates the
protection from ex post facto laws. Finally, Watson argues the First Step Act
of 2018, 115 P.L. 391, 132 Stat. 5194 and 18 U.S.C. § 927 should compel
granting his section 1170.18 petition. Watson’s submission has not raised
any arguable issues for reversal on appeal, given the record before us.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Watson on this appeal.




                                        3
                               DISPOSITION
      The order denying Watson’s petition for resentencing under
section 1170.18 is affirmed.



                                                   HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.




                                     4